                                           Case 19-11901-KBO                       Doc 45         Filed 09/04/19            Page 1 of 2

 INFORMATION TO IDENTIFY THE CASE:

 Debtor         The News-Gazette, Inc., et al.                                                      EIN      XX-XXXXXXX
            Name

                                                                                                    Date Case Filed for Chapter 11        August 30, 2019
 United States Bankruptcy Court for the District of Delaware

 Case No.           19-11901 (KBO)


Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                                     12/17

For the Debtors listed above, a case has been filed under Chapter 11 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect
debts from the Debtors or the Debtors’ property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency,
repossess property, or otherwise try to collect from the Debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise.
Creditors who violate the stay can be required to pay actual and punitive damages and attorneys’ fees. Under certain circumstances, the stay may be
limited to thirty (30) days or not exist at all, although Debtors can ask the court to extend or impose a stay.
The Debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a
particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadlines specified in this
notice. (See line 9 for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

 The Staff of the Bankruptcy Clerk’s Office Cannot Give Legal Advice.

Do Not File this Notice with Any Proof of Claim or Other Filing in the Case.


 1.    Debtors’ Full Name                                                       Jointly Administered Cases Listed Below



                             DEBTOR                                             ADDRESS                              CASE NO.                      EIN NO.

                                                                     15 East Main Street
                          D.W.S., Inc.                               Champaign, Illinois 61820                        19-11899                    XX-XXXXXXX

                                                                     15 East Main Street
                   The News-Gazette, Inc.                            Champaign, Illinois 61820                        19-11901                    XX-XXXXXXX


      All Other Names Used in
2.    the Last Eight (8) Years                  Not Applicable

                                                William E. Chipman, Jr. (No. 3818)
                                                Mark D. Olivere (No. 4291)                                          Telephone    (302) 295-0191
                                                Chipman Brown Cicero & Cole, LLP
                                                Hercules Plaza
      Debtors’ Attorney                                                                                                          chipman@chipmanbrown.com
                                                1313 North Market Street, Suite 5400
                                                                                                                    Email        olivere@chipmanbrown.com
3.    (Name and Address)                        Wilmington, Delaware 19801

      Bankruptcy Clerk’s Office                                                                                     Hours Open   8:00 a.m. to 4:00 p.m.
      Documents in this case may be filed
      at this address.                          United States Bankruptcy Court for the                              Telephone    (302) 252-2900
      You may inspect all records filed in           District of Delaware
      this case at this office or online at     824 North Market Street, 3rd Floor
4.    www.pacer.gov.                            Wilmington, Delaware 19801

                                                                                                                                     For more information, see page 2

 Official Form 309F (For Corporations or Partnerships)                       Notice of Chapter 11 Bankruptcy Case                                          page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                           Case 19-11901-KBO                        Doc 45        Filed 09/04/19         Page 2 of 2
                                                  OCTOBER 1, 2019              at    2:00 P.M. (ET)
                                                 Date                                Time                       Location:
        Meeting of Creditors
        The debtor's representative must
                                                The meeting may be continued or adjourned to a later date.      J. Caleb Boggs Federal Building
        attend the meeting to be questioned
                                                If so, the date will be on the court docket.
        under oath.                                                                                             844 King Street, 3rd Floor, Room 3209
6.      Creditor may attend, but are not                                                                        Wilmington, Delaware 19801
        required to do so.

                                                                                                                        A deadline has not been set. When/if a
                                                                                                                        deadline is set, the court will send you another
7.      Proof of Claim Deadline               Deadline for Filing a Proof of Claim:                                     notice.
                                              A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk’s office.
                                              Your claim will be allowed in the amount scheduled unless:

                                                   your claim is designated as disputed, contingent, or unliquidated;
                                                   you file a proof of claim in a different amount; or
                                                   you receive another notice.


                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                              file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may
                                              file a proof of claim even if your claim is scheduled.
                                              You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov. Secured creditors retain
                                              rights in their collateral regardless of whether they file a proof of claim. Filing a proof of claim submits a creditor to the
                                              jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For example, a secured creditor who files a
                                              proof of claim may surrender important nonmonetary rights, including the right to a jury trial.

        Exception to Discharge
                                              If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial proceeding by
        Deadline                              filing a complaint by the deadline stated below.
        The bankruptcy clerk's office
        must receive a complaint and
        any required filing fee by the
                                               Deadline for Filing the Complaint:                                     TBD
8.      following deadline.

                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to extend the
        Creditors with a Foreign              deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about
9.      Address                               your rights in this case.

                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court confirms
                                              it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you may have the
                                              opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and you may object to
        Filing a Chapter 11                   confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the debtor will remain in
10. Bankruptcy Case                           possession of the property and may continue to operate its business.

                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt. See 11
                                              U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtor except as provided
                                              in the plan. If you want to have a particular debt owed to you excepted from the discharge and § 523(c) applies to your
                                              claim, you must start a judicial proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk’s office by
11. Discharge of Debts                        the deadline.




     Official Form 309F (For Corporations or Partnerships)               Notice of Chapter 11 Bankruptcy Case                                               page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
